Citation Nr: 1521163	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  06-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for memory impairment.

3.  Entitlement to an effective date earlier than October 17, 2004, for service connection for chronic fatigue syndrome.

4.  Entitlement to an effective date earlier than October 17, 2004, for service connection for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).

5.  Entitlement to an effective date earlier than October 17, 2004, for service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to December 1989, September 1990 to June 1991, and February 2003 to October 2004 including service in Southwest Asia. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, and a July 2011 rating decision by the Appeals Management Center in Washington, D.C.  In June 2009 and February 2012, the Board remanded the case for further development.  The record shows compliance with the remand requests with respect to the earlier effective date claims.  Dyment v. West, 13 Vet. App. 141 (1999).  A November 2013 rating decision granted an earlier effective date of October 17, 2004, for service connection for chronic fatigue syndrome, GERD and IBS, and sleep apnea.

The issues of entitlement to service connection for a head injury and memory impairment are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A January 1997 rating decision denied service connection for arthralgias, later claimed as chronic fatigue syndrome.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of that denial.

2.  VA received the Veteran's application to reopen the previously denied claim for service connection for chronic fatigue syndrome on November 2, 2004, within one year after separation from a period of active service ending on October 16, 2004.

3.  VA received the Veteran's claims for service connection for GERD, IBS, and sleep apnea on November 2, 2004, within one year after separation from a period of active service ending on October 16, 2004.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied service connection for arthralgias, later claimed as chronic fatigue syndrome, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  The criteria for an effective date earlier than October 17, 2004, for service connection for chronic fatigue syndrome are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2014).

3.  The criteria for an effective date earlier than October 17, 2004, for service connection for GERD and IBS are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2014).

4.  The criteria for an effective date earlier than October 17, 2004, for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The earlier effective date claims arise from an appeal of the effective date following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of his claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014). 

The effective date for a grant of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2014).

The Veteran filed an original claim for service-connected benefits in August 1994.  In part, he reported his disabilities as joint pain and arthralgias.  A September 1995 rating decision found that the claim for service connection for joint pain was not well grounded and denied service connection for arthralgias.  The diagnostic criteria of chronic fatigue syndrome include generalized muscle aches and migratory joint pains.  38 C.F.R. § 4.88a (2014).  Thus, that denial is considered a denial of service connection for muscle and joint pain such as would be due to chronic fatigue syndrome.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO's development and adjudication of the November 2, 2004, claim, including an April 2005 duty to notify letter advising the Veteran that the claim for service connection for chronic fatigue syndrome was previously denied and that new and material evidence was needed to reopen the claim, are consistent with this finding.  The Veteran was notified of the September 1995 decision and of his appellate rights, but did not initiate an appeal of that issue.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2014).  Thus, that decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  Therefore, in the absence of clear and unmistakable error, an effective date of the date of the August 1994 claim is not warranted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In July 1996, the RO decided to review the prior claims for service connection based on Persian Gulf War service.  A January 1997 rating decision again denied as not well grounded service connection for arthralgias, claimed as joint pain due to undiagnosed illness.  That denial was also essentially a denial of service connection for the symptomatology later claimed as chronic fatigue syndrome.  38 C.F.R. § 4.88a (2014).  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of that issue.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2014).  Thus, the decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

VA received the Veteran's application to reopen the previously denied claim for service connection for chronic fatigue syndrome and original claims for service connection for gastroenteritis, colitis, and sleep problems on November 2, 2004.  A July 2011 rating decision granted service connection for chronic fatigue syndrome, GERD and IBS, and sleep apnea and assigned an effective date of November 2, 2004, the date of receipt of the application to reopen and original claims for service connection.  A November 2013 rating decision granted an earlier effective date of October 17, 2004, the day after the Veteran's separation from a period of active service as the application to reopen and original claims for service connection were received within one year after separation from that period of service ending on October 16, 2004.

The Veteran asserts that he is entitled to an effective date of August 2, 1994, for all three disabilities as that is the date the disabilities were first noted.  A VA hospital discharge summary for the period from August 1, 1994, to August 5, 1994, shows a diagnosis of generalized fatigue syndrome with mild arthralgias, which the Board observes may have been indicative of chronic fatigue syndrome.  However, a claim for service connection for chronic fatigue syndrome was denied at that time and again in January 1997.  Thus, while chronic fatigue syndrome may have been noted in medical evidence dated in August 1994, a claim for service connection for the symptomatology later claimed as chronic fatigue syndrome was essentially adjudicated.  Therefore, the effective date must be based on the date of receipt of an application to reopen.  There is no indication of any gastrointestinal or sleep disorder in that discharge summary or in any other medical evidence at that time.  Moreover, the mere presence of medical evidence of disability does not establish an intent on the part of the Veteran to seek service connection for that disability.  Brannon v. West, 12 Vet. App. 32 (1998).  Even were the previous decisions denying arthralgias or joint pains were found to not constitute a final adjudications of a claim for chronic fatigue syndrome because chronic fatigue syndrome was not identified in the claim, then the analysis remains the same because chronic fatigue syndrome would then have not been claimed prior to November 2004.

To the extent the Veteran asserts that his August 1994 claim included claims for service connection for GERD, IBS, and sleep apnea, the record does not support that assertion.  The Veteran did not identify any disorder at that time that may be reasonably construed as a claim for service connection for GERD, IBS, or sleep apnea.  38 C.F.R. § 3.155 (2014).  Given the specificity of the Veteran's claimed disabilities in the August 1994 claim, and the absence of any correspondence after the September 1995 denial indicating any outstanding claim for service connection for GERD, IBS, or sleep apnea, the Board finds that the August 1994 claim did not include or reasonably raise claims for service connection for those disabilities. 

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  There is no prior application to reopen the previously denied claim for service connection for chronic fatigue syndrome.  Or, if the 1994 and 1997 rating decisions would be found to not relate to a claim for chronic fatigue syndrome, then that would be because the Veteran claimed arthralgias and then, a claim for chronic fatigue syndrome would have not been received prior to November 2004.  There is no prior claim for service connection for GERD, IBS, or sleep apnea.  Thus, the Board finds that October 17, 2004, is the appropriate effective date for service connection for chronic fatigue syndrome, GERD and IBS, and sleep apnea as that is the date following the Veteran's separation from a period of active service and the claim was received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014). 

As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claims for any earlier effective date, the Board finds that the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than October 17, 2004, for service connection for chronic fatigue syndrome is denied.

An effective date earlier than October 17, 2004, for service connection for GERD and IBS is denied.

An effective date earlier than October 17, 2004, for service connection for sleep apnea is denied.


REMAND

In the February 2012 remand, the Board requested a medical opinion as to whether the Veteran has memory impairment that is due to, caused by, or aggravated by service-connected sleep apnea or posttraumatic stress disorder (PTSD), and whether the Veteran has memory loss as a symptom of PTSD.  

In an August 2014 opinion, a VA examiner stated that the Veteran's symptoms were of non-TBI (traumatic brain injury) etiology and specified that his memory deficit was not compatible with clinical TBI symptoms.

In a subsequent August 2014 opinion, another VA examiner noted that a 2010 neuropsychological examination report suggested that the results be interpreted with caution because there were indications that the Veteran had not put forth maximum effort, making it difficult to reach conclusions about his cognitive functioning.  The examiner noted that the evidence did not reveal issues with memory that impaired the Veteran's ability to attend various clinical appointments.  The examiner stated that there was thus no direct evidence confirming the existence of a cognitive disorder and no confirmatory evidence of a cognitive disorder based on objective assessment.  The examiner concluded that the Veteran did not have a cognitive disorder related to a TBI, sleep apnea, or PTSD.

Neither examiner provided the requested opinion on whether the Veteran's memory impairment has been caused or aggravated by service-connected sleep apnea or PTSD.  While the second examiner opined that the Veteran did not have a cognitive disorder that was related to PTSD, the examiner did not specify whether the Veteran had memory loss as a symptom of PTSD.  The second examiner also based the opinions on the conclusion that the Veteran did not have a cognitive disorder.  However, the record indicates that the Veteran has symptoms of memory impairment, including March 2005 and August 2010 VA examinations and June 2005 VA neuropsychological evaluations.  Even the first examiner acknowledged a memory deficit.  Further, the second examiner's conclusion that the Veteran did not have a cognitive disorder was based on the results of an inconclusive neuropsychological evaluation.  Thus, the Veteran should be provided a VA examination to obtain the needed opinions, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As there is a question of whether the Veteran has a cognitive disorder, to include memory impairment, examination should include neuropsychological evaluation.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment records through November 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since November 2013.

2.  Then, schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of any memory impairment.  All indicated tests, to include neuropsychological evaluation, should be completed.  The examiner should review the claims file and note that review in the report.  The examiner should consider the prior March 2005, August 2009, and August 2010 VA examinations; June 2005 and September 2010 VA neuropsychological evaluations; and August 2013 VA medical opinions.  The examiner should also consider the Veteran's statements regarding disability onset and symptomatology since active service.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has memory impairment or any cognitive disability that is due to or caused by service-connected sleep apnea?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has memory impairment or any cognitive disability that has been aggravated (permanently worsened beyond the natural progress of the disease) by service-connected sleep apnea?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran has memory impairment or any cognitive disability that is due to or caused by service-connected PTSD?

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran has memory impairment or any cognitive disability that has been aggravated (permanently worsened beyond the natural progress of the disease) by service-connected PTSD?

(e) Is it at least as likely as not (50 percent or greater probability) that the Veteran has memory loss or any cognitive disability as a symptom of service-connected PTSD?

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


